Citation Nr: 1312560	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO. 06-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for sinusitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to May 1969, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2008, the Veteran appeared before the undersigned Acting Veterans Law Judge at a hearing in Washington, DC to present testimony on the issue on appeal. The hearing transcript has been associated with the claims file.

In December 2008, the Board, in part, reopened the claim for service connection for hypertension and remanded the issues of hypertension and sinusitis for further development. 

In June 2010, the Board remanded the issue of hypertension for further development, but granted service connection for sinusitis assigning a noncompensable rating, effective January 10, 2005.

A review of the Virtual VA paperless claims processing system does not reveal any additional treatment records pertinent to the present appeal.

The issues of an initial compensable rating for sinusitis and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

The Veteran essentially contends that he had a history of pre hypertension in service.  See September 2010 Written Statement.  He also contends that his hypertension was secondary to his service-connected PTSD, diabetes, and chemical exposure in service.  See September 2006 Written Statement, February 2010 Informal Hearing Presentation, and December 2011 Informal Hearing Presentation.

The Veteran was afforded a VA examination in August 2010.  The VA examiner concluded that it was less likely than not that his hypertension was related to service.  His rationale was premised on the fact that there was no evidence of hypertension in service or a history of elevated blood pressure in service.  He also stated that there were no findings of elevated blood pressure readings within the first year post-service.  With regard to chemical exposure, the examiner stated that neither the Edgewood Project nor SHAD found any significant long-term health consequences.  The examiner noted that the Veteran was service-connected for diabetes, peripheral neuropathy, and sinusitis.  He stated that sinusitis and peripheral neuropathy were not known etiologic causes for hypertension.  Further, his onset of diabetes occurred in 2007 despite the Veteran having elevated blood pressure since 1972.  The Veteran, however, was subsequently service connected for PTSD in May 2011 and claims that his PTSD caused or aggravated his hypertension.  The VA examiner did not address this contention and the claim must be remanded for another examination and/or addendum to address the allegation.

A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To date, a VA examiner has not provided a satisfactory opinion and the claim must again be remanded for an additional opinion.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  As such, the Board has no discretion and must again remand this claim.

To ensure completeness of the record, the RO/AMC should obtain all outstanding VA treatment records, if any, to include from Martinsburg, Hagerstown, and Kansas City VA medical centers. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO should also obtain any outstanding records from Monroe Hospital and Malcolm Randall Hospital.

Additionally, the Veteran filed an application for vocational rehabilitation, as indicated from an October 2008 Written Statement.  The record does not reflect that efforts have been made to obtain those records.

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105, appellate review was properly initiated, and the RO was then obligated to furnish him a SOC with respect to the issue of entitlement to an initial compensable rating for sinusitis. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2012).  Since the Veteran has not been furnished a SOC following the grant of service connection for sinusitis, a remand is warranted. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:
 
1.  After securing any necessary release forms, with full address information, the RO/AMC should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility (i.e., Martinsburg, Hagerstown, Kansas City, Monroe Hospital, and Malcolm Randall Hospital). All records and/or responses received should be associated with the record.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  After securing any necessary release forms, with full address information, all documentation/records prepared pursuant to the Veteran's claim for VA vocational rehabilitation should be requested.  All records obtained pursuant to this request must be included in the Veteran's record.  If the search for such records has negative results, documentation to that effect should be included in the record.

3.  Arrange for addendum and/or appropriate VA examination to determine the nature and etiology of the Veteran's hypertension.  The record should be made available to the examiner for review in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  Any indicated tests should be accomplished.  The examiner should opine as to the following inquiries:

(A) whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension had its clinical onset during service or is related to any in-service disease, event, or injury; and should also opine as to whether it was initially manifest within the first post-service year.

(B) whether it is more likely than not, less likely than not, or at least as likely as not, that any hypertension is permanently aggravated by the Veteran's service-connected disabilities, to include diabetes mellitus, PTSD, sinusitis, and peripheral neuropathy.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  The RO should issue a SOC to the Veteran and representative addressing the issue of entitlement to an initial compensable rating for sinusitis. T hen, the RO should furnish the Veteran and his representative with a SOC.  The RO should return this issue to the Board only if the Veteran timely files a substantive appeal.

5.  After the above has been completed, the RO must review the record and ensure that all of the development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  After undertaking any additional development deemed necessary, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response. 

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the ultimate conclusion warranted in this case. No action is required by the Veteran until contacted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Boar d has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


